                        1   Stephen J. Kottmeier (State Bar No. 077060)
                            Monique D. Jewett-Brewster (State Bar No. 217792)
                        2   HOPKINS & CARLEY
                            A Law Corporation
                        3   The Letitia Building
                            70 S First Street
                        4   San Jose, CA 95113-2406
                        5   mailing address:
                            P.O. Box 1469
                        6   San Jose, CA 95109-1469
                            Telephone: (408) 286-9800
                        7   Facsimile: (408) 998-4790
                        8   Attorneys for Creditor
                            5 Arch Funding Corp. and its Affiliates
                        9

                   10                                  UNITED STATES BANKRUPTCY COURT

                   11                                    NORTHERN DISTRICT OF CALIFORNIA

                   12                                          SAN FRANCISCO DIVISION

                   13

                   14       In re Artem Koshkalda, an individual,              CASE NO. 18-30016-HLB
                   15                          Debtor.                         CHAPTER NO. 7
                   16                                                           R.S. No. MJB-1
                   17                                                          CREDITOR 5 ARCH FUNDING CORP.’S
                                                                               NOTICE OF WITHDRAWAL OF
                   18                                                          MOTION FOR ORDER (I) GRANTING
                                                                               RELIEF FROM AUTOMATIC STAY; AND
                   19                                                          (II) CONFIRMING AUTOMATIC STAY
                                                                               NOT IN EFFECT
                   20
                                                                               Date:          November 21, 2018
                   21                                                          Time:          1:00 p.m.
                                                                               Courtroom:     19
                   22                                                          Judge:         Hon. Hannah L. Blumenstiel
                   23

                   24              TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

                   25              Secured Creditor 5 ARCH FUNDING CORP. AND ITS AFFILIATES (collectively,

                   26       “Creditor”) hereby advises that the above-captioned Chapter 7 estate has closed the sales of five

                   27       of the real properties constituting Creditor’s collateral for its pre-petition secured loans to debtor

                   28       Artem Koshkalda (“Debtor”): (i) 38868 Thimbleberry Place, Newark, CA; (ii) 338 Potrero
H OPKINS & C ARLEY
  ATTORNEYS AT LAW
                            853\3147061.1
 SAN JOSE   PALO ALTO       CREDITOR 5 ARCH FUNDING CORP.’S NOTICE OF WITHDRAWAL OF MOTION FOR ORDER (I) GRANTING RELIEF FROM
                            AUTOMATIC STAY; AND (II) CONFIRMING AUTOMATIC STAY NOT IN EFFECT
                 Case: 18-30016          Doc# 412        Filed: 11/02/18    Entered: 11/02/18 16:50:46         Page 1 of 2
                        1   Avenue, Unit 402, San Francisco, CA; (iii) 401 Harrison Street, Unit 4D, San Francisco, CA; (iv)
                        2   401 Harrison Street, Unit 4A, San Francisco, CA; and (v) 388 Fulton Street, Unit 207, San
                        3   Francisco, CA. The Chapter 7 estate has abandoned the final two real properties constituting
                        4   Creditor’s collateral for its pre-petition loans to Debtor: (i) 11 Franklin Street, Unit 502, San
                        5   Francisco, CA; and (ii) 11 Franklin Street, Unit 205, San Francisco, CA. Accordingly, Creditor
                        6   hereby withdraws its Motion for Order (I) Granting Relief from Automatic Stay; and (II)
                        7   Confirming Automatic Stay not in Effect filed March 27, 2018 (see ECF No. 84), and continued
                        8   for hearing on November 21, 2018, at 1:00 p.m.
                        9

                   10       Dated: November 2, 2018                             Respectfully submitted,
                   11                                                           HOPKINS & CARLEY
                                                                                A Law Corporation
                   12
                                                                                By: /s/ Monique D. Jewett-Brewster
                   13                                                              Stephen J. Kottmeier
                                                                                   Monique D. Jewett-Brewster
                   14                                                              Attorneys for Creditor 5 Arch Funding
                                                                                   Corp. and its Affiliates
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27
                   28
H OPKINS & C ARLEY          853\3147061.1                                    -2-
  ATTORNEYS AT LAW
 SAN JOSE   PALO ALTO       CREDITOR 5 ARCH FUNDING CORP.’S NOTICE OF WITHDRAWAL OF MOTION FOR ORDER (I) GRANTING RELIEF FROM
                            AUTOMATIC STAY; AND (II) CONFIRMING AUTOMATIC STAY NOT IN EFFECT
                 Case: 18-30016          Doc# 412      Filed: 11/02/18      Entered: 11/02/18 16:50:46        Page 2 of 2
